Case 15-11731 Doc 119 Filed 10/10/19 Entered 10/10/19 09:53:45 Main Document Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA
         IN RE:    TEDDY DUPLANTIS                                 CASE NO. 15-11731
                                                                   SECTION A
                   DEBTOR                                          CHAPTER 13
   ****************************************************
                       STIPULATION REGARDING THE MOTION FOR
                             RELIEF FOR AUTOMATIC STAY

          IT IS HEREBY AGREED by and between counsel for the parties of BSI Financial

   Services, as servicer for U.S. Bank Trust National Association, as Trustee of the Tiki Series III

   Trust (“Creditor”), and Teddy Duplantis (“Debtor”) that an Order should be entered so that the

   automatic stay be modified as follows:

          IT IS AGREED that Debtor is post-petition delinquent as follows:

      1. 12 Post-Petition Installments of $1,002.42 each due for
         December 1, 2018 to November 1, 2019 …...……..………………..                        $12,029.04

      2. Attorney Fee …………………………………………………………                                             500.00

      3. Court Cost ……………………………………………………………                                              181.00

      4. Suspense Balance……………………………………………………..                                         (702.20)

                                                          TOTAL                      $12,007.84

          IT IS FURTHER AGREED that Debtor will pay the sum of $5,000.00 within fifteen (15)

   days from the entry of this Order thereby reducing the post-petition delinquency to $7,007.84. If

   BSI Financial Services does not receive $5,000.00 within the fifteen (15) days, then said event

   will constitute a default of this Order, and BSI Financial Services shall provide Debtor and

   Debtor’s counsel with notice of default and fourteen (14) days right to cure. Should the default

   not be cured within the fourteen (14) days, the Court shall lift the stay upon the presentation of

   an affidavit of default executed by a representative of BSI Financial Services.
Case 15-11731 Doc 119 Filed 10/10/19 Entered 10/10/19 09:53:45 Main Document Page 2 of 3



          IT IS FURTHER AGREED that the Debtor shall cure the remaining post-petition

   delinquency of $7,007.84 by paying five (5) equal monthly installments of $1,167.97 and a sixth

   (6th) and last monthly installment of $1,167.99 directly to BSI Financial Services beginning

   December 1, 2019 and ending May 1, 2020. This amount is in addition to the regular monthly

   payment. If BSI Financial Services does not receive the additional payment or any part thereof

   within thirty (30) days of its due date, which is the first (1st) of the month, then said event will

   constitute a default of this Order, and BSI Financial Services shall provide Debtor and Debtor’s

   counsel with notice of default and fourteen (14) days right to cure. Should the default not be

   cured within the fourteen (14) days, the Court shall lift the stay upon the presentation of an

   affidavit of default executed by a representative of BSI Financial Services.

          IT IS FURTHER that Debtor shall pay the ongoing post-petition payments timely as they

   come due directly to BSI Financial Services commencing with the December 1, 2019 payment.

   Should BSI Financial Services not receive a regular post-petition payment on its due date, which

   is the first (1st) of the month, and thirty (30) days lapse without receipt of the payment, then said

   event will constitute a default of this Order, and BSI Financial Services shall provide Debtor and

   Debtors’ counsel with notice of default and fourteen (14) days right to cure. Should the default

   not be cured within the fourteen (14) days, the Court shall lift the stay upon the presentation of

   an affidavit of default executed by a representative of BSI Financial Services.
Case 15-11731 Doc 119 Filed 10/10/19 Entered 10/10/19 09:53:45 Main Document Page 3 of 3



          IT IS FURTHER AGREED that should this case be converted to any other Chapter of the

   Bankruptcy Code, the Order shall survive conversion. This order shall survive one (1) year after

   entry of this order, or until this case is dismissed, if the dismissal occurs prior to the passage of

   the one (1) year period referenced herein.

          THIS STIPULATION READ AND AGREED this 10th day of October, 2019.



   /s/ Tabitha Mangano                               /s/ Phillip D. Rubins
   Tabitha Mangano (No. 32569)                       Phillip D. Rubins (No. 17779)
   JACKSON & McPHERSON, L.L.C.                       Attorney for Debtor
   1010 Common Street, Suite 1800                    4051 Veterans Memorial Blvd., Suite 305
   New Orleans, Louisiana 70112                      Metairie, Louisiana 70002
   504-581-9444                                      504-454-7763
